


TERMINATION OF GROUP HEALTH CARE PLAN TRUST


WHEREAS, the Company maintains the Ruby Tuesday, Inc. Group Health Care Plan
Trust (the “VEBA”), which is exempt from taxation under Section 501(c)(9) of the
Internal Revenue Code of 1986, as amended, under a trust agreement between the
Company and the trustee of the VEBA (the “Trust Agreement”); and


WHEREAS, due to changes in the law and accounting circumstances, the Company has
determined that it is in the best interests of the Company to terminate the VEBA
as soon as practicable, but no later than December 31, 2013 (the “Final
Termination Date”).  Under Section 12.2 of the Trust Agreement, the Company may
terminate the VEBA upon prior notice to the trustee.  Pursuant to 2004
resolutions of the Board of Directors, the Committee has the authority to
authorize the termination of the VEBA.


NOW, THEREFORE, BE IT RESOLVED, that the Committee, acting on behalf of the
Board of Directors, hereby authorizes the officers of the Company to terminate
the VEBA, as soon as practicable, but no later than the Final Termination Date;


RESOLVED, that the officers of the Company are hereby authorized and directed to
cease further contributions to the VEBA and to expend all funds held in the VEBA
by no later than the Final Termination Date; provided, however, that all such
expenditures shall be made in a manner consistent with the Trust Agreement;


RESOLVED, that the officers of the Company are hereby authorized and directed to
provide notice of the termination to the trustee of the VEBA prior to the date
the VEBA terminates;


RESOLVED, that any action taken in furtherance of the foregoing resolutions by
an officer of the Company or any designee of an officer of the Company is hereby
ratified, affirmed and approved;


RESOLVED, that the officers of the Company and their designees are hereby
authorized and directed to take all actions and to execute and deliver all
agreements, instruments, indentures and documents as they shall deem necessary
or advisable to carry out the intent of the foregoing resolutions, including,
without limitation, submission of the final Internal Revenue Service Form 990
for the VEBA;


RESOLVED, that the signature of any officer, or of his or her designee, on any
agreement, instrument or document relating to these resolutions shall be
conclusive evidence of the authority of the officer, or of his or her designee,
and of his or her finding of the necessity of the execution of such amendment,
agreement, instrument or document; and
 
        RESOLVED, that the Secretary of the Company is hereby authorized to
attest to the signature of any other officer under any and all such amendments,
agreements, instruments, and documents.

